         Case 1:19-cv-03737-CJN Document 33-2 Filed 08/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DOE I, et al.,
                               Plaintiffs,
                       v.                            Civil Action No. 19-3737 (CJN)

 APPLE INC., et al.,
                               Defendants.



                                    [PROPOSED] ORDER


        Upon consideration of the Joint Motion to Dismiss the First Amended Complaint filed

by Defendants Apple Inc., Alphabet Inc., Dell Technologies Inc., Microsoft Inc., and Tesla Inc.,

it is hereby:

        ORDERED that Defendants’ Motion is GRANTED; and it is further

        ORDERED that the First Amended Complaint, ECF No. 25, is DISMISSED WITH

PREJUDICE.



SO ORDERED.


  Dated:

                                                              HON. CARL J. NICHOLS
                                                              United States District Judge
